 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8 PREMERA,                         )
                                    )
 9             Plaintiff,           )
                                    )
10         vs.                      )
                                                         Case No. 2:17-cv-00714
                                    )
11                                  )
     LEXINGTON INSURANCE COMPANY;                        JOINT MOTION FOR AND ORDER
     BCS INSURANCE COMPANY;         )
12                                                       OF DISMISSAL OF PREMERA’S
     HOMELAND INSURANCE COMPANY OF )                     CLAIMS AGAINST BCS WITHOUT
                                    )
13   NEW YORK; IRONSHORE SPECIALTY                       PREJUDICE AND RETENTION OF
                                    )
     INSURANCE COMPANY; RLI                              THE COURT’S JURISDICTION
                                    )
14   INSURANCE COMPANY; TRAVELERS                        OVER PREMERA’S CLAIMS
                                    )
                                                         AGAINST BCS
     CASUALTY AND SURETY COMPANY OF )
15                                  )
     AMERICA; AND RSUI INDEMNITY
     COMPANY,                       )
16                                  )
               Defendants.          )
17                                  )
                                    )
18
             Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff Premera Blue Cross
19
     (“Premera”), and Defendant BCS Insurance Company (“BCS”), by and through their respective
20
     counsel, hereby jointly move the Court for an order dismissing all claims alleged by Premera
21
     against BCS without prejudice, pursuant to the following terms:
22
             1.      Premera and BCS have entered into a Confidential Interim Agreement pursuant
23
     to which BCS will reimburse Premera’s defense expenses in the United States District Court
24
     for the Northern District of Alabama, In Re: Blue Cross Blue Shield Antitrust Litigation, Master
25
     File No 2:13-cv-20000-RDP, and Premera and BCS will attempt to negotiate a settlement
26
     resolving all of Premera’s claims against BCS.
27
     JOINT MOTION FOR AND ORDER OF DISMISSAL - 1                    KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
                                                                                SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1           2.      Pursuant to Federal Rule of Civil Procedure 41(a)(2), Premera and BCS request

 2   that the Court retain jurisdiction over Premra’s claims against BCS in order that the Court may

 3   enforce the Interim Agreement and that Premera may reinstate its claims against BCS in the

 4   event that the parties fail to reach a settlement.

 5           3.      This stipulation and order does not apply to claims Premera has alleged against

 6   any other party in this litigation.

 7

 8           DATED: May 6, 2021

 9                                                        KILPATRICK TOWNSEND & STOCKTON
                                                          LLP
10
                                                     Kilpatrick Townsend & Stockton LLP
11
                                                     By /s/ John R. Neeleman
12                                                       John R. Neeleman, WSBA No. 19752
                                                         jneeleman@kilpatricktownsend.com
13                                                       Gwendolyn Payton, WSBA No. 26752
                                                         gpayton@kilpatricktownsend.com
14                                                       1420 Fifth Avenue, Suite 3700
                                                         Seattle, WA 98101
15                                                       Telephone: (206) 626-7713
                                                         Facsimile: (206) 260-8946
16                                                   Attorneys for Counterclaimant Premera
17
                                                     Davis Wright Tremaine
18
                                                     By      /s/ Everett W Jack , Jr.
19                                                         Everett W Jack , Jr.
                                                           1300 SW 5TH AVE
20                                                         2400 FIRST INTERSTATE TOWER
                                                           PORTLAND, OR 97201
21                                                         503-241-2300
                                                           Fax: 503-778-5299
22                                                         Email: everettjack@dwt.com
23                                                        Nancy Anne Brownstein
                                                          920 FIFTH AVE
24                                                        STE 3300
                                                          SEATTLE, WA 98104-1610
25                                                        206-622-3150
                                                          Fax: 206-757-8534
26                                                        Email: nancybrownstein@dwt.com
                                                     Attorneys for Counterclaim Defendant Lexington
27                                                   Insurance Company
     JOINT MOTION FOR AND ORDER OF DISMISSAL - 2                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1
                                                   Kerns Frost & Pearlman LLC
 2
                                                   By     /s/ Marc Pearlman
 3                                                     Marc Pearlman (pro hac vice)
                                                       2201 WAUKEGAN ROAD
 4                                                     STE 160
                                                       BANNOCKBURN, IL 60015
 5                                                     312-261-4550
                                                       Email: mpearlman@kfplegal.com
 6                                                 Attorney for Counterclaim Defendant BCS
                                                   Insurance Company
 7
                                                   Wilson Smith Cochran & Dickerson
 8
                                                   By      /s/ Alfred E Donohue
 9                                                     Alfred E Donohue
                                                       901 FIFTH AVE
10                                                     STE 1700
                                                       SEATTLE, WA 98164-2050
11                                                     206-623-4100
                                                       Fax: 206-623-9273
12                                                     Email: donohue@wscd.com
                                                   Attorney for Counterclaim Defendant BCS
13                                                 Insurance Company

14                                                 Sheppard Mullin Richter & Hampton

15                                                 By     /s/ Robert J Guite
                                                       Robert J Guite
16                                                     4 EMBARCADERO CENTER
                                                       17 FL
17                                                     SAN FRANCISCO, CA 94111
                                                       415-434-9100
18                                                     Fax: 415-434-3947
                                                       Email: RGuite@sheppardmullin.com
19                                                 Attorney for Counterclaim Defendant Homeland
                                                   Insurance Company of New York
20
                                                   Kaufman Dolowich & Voluck
21
                                                   By      /s/ Jeffrey S Matty
22                                                     Jeffrey S Matty (pro hac vice)
                                                       Mary Jo Barry (pro hac vice)
23                                                     40 EXCHANGE PLACE, 20TH FLOOR
                                                       NEW YORK, NY 10005
24                                                     212-485-9600
                                                       Email: jmatty@kdvlaw.com
25                                                     Email: mbarry@kdvlaw.com
                                                   Attorneys for Counterclaim Defendant Ironshore
26                                                 Specialty Insurance Company

27
     JOINT MOTION FOR AND ORDER OF DISMISSAL - 3                   KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
                                                                               SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
 1                                                 Williams Kastner & Gibbs

 2                                                 By      /s/ Eliot M Harris
                                                       Eliot M Harris
 3                                                     Rodney L Umberger, Jr.
                                                       TWO UNION SQUARE
 4                                                     601 UNION ST, STE 4100
                                                       SEATTLE, WA 98101
 5                                                     206-628-6600
                                                       Email: eharris@williamskastner.com
 6                                                     Email: rumberger@williamskastner.com
                                                   Attorneys for Counterclaim Defendant Ironshore
 7                                                 Specialty Insurance Company

 8                                                 Clyde & Co US LLP

 9                                                 By      /s/ Douglas M. Mangel
                                                       Douglas M. Mangel (pro hac vice)
10                                                     Joseph Anselm Bailey III (pro hac vice)
                                                       1775 PENNSYLVANIA AVENUE NW
11                                                     4TH FLOOR
                                                       WASHINGTON, DC 20006
12                                                     202-747-5120
                                                       Email: doug.mangel@clydeco.us
13                                                     Email: joseph.bailey@clydeco.us
                                                   Attorneys for Counterclaim Defendant RLI
14                                                 Insurance

15
                                                   Betts Patterson & Mines
16
                                                   By      /s/ Jeremy Roland Schulze
17                                                     Jeremy Roland Schulze
                                                       Lawrence Gottlieb
18                                                     701 PIKE ST
                                                       STE 1400
19                                                     SEATTLE, WA 98101-3927
                                                       206-292-9988
20                                                     Fax: 206-343-7053
                                                       Email: jschulze@bpmlaw.com
21                                                     Email: lgottlieb@bpmlaw.com
                                                   Attorneys for Counterclaim Defendant RLI
22                                                 Insurance Company

23                                                 Kaufman Borgeest & Ryan

24                                                 By      /s/ Andrew Oldis
                                                        Andrew Oldis (pro hac vice)
25                                                      Joan M Gilbride (pro hac vice)
                                                        Matthew M Collibee (pro hac vice)
26                                                      Wayne E Borgeest (pro hac vice)
                                                        200 SUMMIT LAKE DRIVE
27                                                      VALHALLA, NY 10595
     JOINT MOTION FOR AND ORDER OF DISMISSAL - 4                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1                                                     914-449-1091
                                                       Email: aoldis@kbrlaw.com
 2                                                     Email: jgilbride@kbrlaw.com
                                                       Email: mcollibee@kbrlaw.com
 3                                                     Email: wborgeest@kbrlaw.com
                                                   Attorneys for Counterclaim Defendant Travelers
 4                                                 Casualty and Surety Company of America

 5                                                 Betts Patterson & Mines

 6                                                 By      /s/ Joseph D Hampton
                                                       Joseph D Hampton
 7                                                     701 PIKE ST
                                                       STE 1400
 8                                                     SEATTLE, WA 98101-3927
                                                       206-292-9988
 9                                                     Fax: 206-343-7053
                                                       Email: jhampton@bpmlaw.com
10                                                 Attorney for Counterclaim Defendant Travelers
                                                   Casualty and Surety Company of America
11
                                                   Scheer Law PLLC
12
                                                   By     /s/ Jennifer L Crow
13                                                     Jennifer L Crow
                                                       2101 FOURTH AVE STE 830
14                                                     SEATTLE, WA 98101
                                                       206-800-4070
15                                                     Email: jen@scheer.law
                                                   Attorney for Counterclaim Defendant RSUI
16                                                 Indemnity Company

17                                                 Ryan Swanson & Cleveland

18                                                 By     /s/ Bryan C Graff
                                                       Bryan C Graff
19                                                     1201 3RD AVE STE 3400
                                                       SEATTLE, WA 98101-3034
20                                                     206-464-4224
                                                       Email: graff@ryanlaw.com
21                                                 Attorney for Counterclaim Defendants Allied
                                                   World Surplus Line and Allied World Specialty
22                                                 Insurance Company, both formerly known as
                                                   Darwin National Assurance Company
23

24

25

26

27
     JOINT MOTION FOR AND ORDER OF DISMISSAL - 5                    KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
                                                                                SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1   IT IS HEREBY ORDERED:

 2           1.      Pursuant to Federal Rule of Civil Procedure 41(a)(2), Premera’s claims against

 3   BCS are dismissed without prejudice.

 4           2.      With the consent of Premera and BCS, the Court shall retain jurisdiction over

 5   Premera’s claims against BCS for the purposes of enforcing the terms of the Parties’ Interim

 6   Agreement, and in order that Premera may reinstate its claims against BCS in the event that

 7   Premera and BCS do not settle Premera’s claims.

 8
             Dated this 7th day of May, 2021.
 9

10

11                                                 Robert S. Lasnik
                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT MOTION FOR AND ORDER OF DISMISSAL - 6                   KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
                                                                               SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
